

SEPARATION, RESTRICTIVE COVENANTS AND
RELEASE AGREEMENT



This SEPARATION, RESTRICTIVE COVENANTS AND RELEASE AGREEMENT (the “Agreement”)
is made and entered into as of June 28, 2007, by and between infoUSA, Inc., a
Delaware corporation (“infoUSA”), Guideline, Inc. a New York corporation
(“Guideline”), and Peter Stone, an individual (“Stone”).


BACKGROUND



 
A.
Guideline and Stone are parties to that certain employment agreement dated May
13, 2002, as amended January 1, 2005 (the “Employment Agreement”), pursuant to
which Stone is currently employed as the Chief Financial Officer of Guideline.




 
B.
Contemporaneously herewith, infoUSA and Guideline have entered into an Agreement
and Plan of Merger (the “Merger Agreement”), pursuant to which a wholly-owned
subsidiary of infoUSA (the “Subsidiary”) will conduct a tender offer for all of
the outstanding shares of capital stock of Guideline, after which such
subsidiary will be merged with and into Guideline (the “Merger”), with Guideline
continuing as the surviving corporation (the “Surviving Corporation”).




 
C.
Contemporaneously herewith, infoUSA and Stone, in his capacity as a stockholder
of Guideline, have entered into a Shareholder Support Agreement (the “Support
Agreement”), pursuant to which Stone has agreed to tender all shares of
Guideline capital stock owned by him to the aforementioned wholly-owned
subsidiary of infoUSA, to vote in favor of the Merger and against any competing
proposal, and to take (or refrain from taking) various other actions to
facilitate the consummation of the Merger.




 
D.
As a condition to entering into the Merger Agreement, infoUSA has requested that
Guideline and Stone enter into this Agreement providing for the termination of
Stone’s employment, the satisfaction of the obligations of Guideline pursuant to
the Employment Agreement, and certain non-competition, non-interference,
confidentiality and intellectual property related obligations on the part of
Stone, and Guideline and Stone have agreed to do the same, subject to the
closing of the tender offer contemplated by the Merger Agreement (the
“Closing”).



AGREEMENT


NOW THEREFORE, in consideration of the discharge of the obligations of Guideline
pursuant to the Employment Agreement and the other promises contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, infoUSA, Guideline and Stone,
intending to be legally bound, hereby agree as follows:
 
1. Employment. Stone’s employment will continue through the three (3) month
anniversary of the Closing (the “Termination Date”), at which time Stone’s
employment with Guideline will terminate; provided, however, that Guideline
may terminate Stone’s employment after the Closing Date but prior to the
Termination Date for “cause” (as defined below).   Stone will continue to
receive his salary and benefits, at their current levels, up to and including
the Termination Date. So long as Stone’s employment was not terminated for
“cause” and Stone did not resign prior to the Termination Date, then commencing
as of the Termination Date and continuing through the end of the Covenant
Period, Guideline will pay to Stone an aggregate sum of Three Hundred
Seventy-Five Thousand Dollars ($375,000), subject to applicable withholding and
payable in accordance with Guideline’s normal payroll policy from time to time
in effect.  Any amounts payable shall be made to Stone’s estate in the event of
his death. If, in accordance with any applicable federal or state continuation
coverage laws, including the Consolidated Omnibus Budget Reconciliation Act of
1985 (COBRA), Stone elects continuation coverage under Guideline’s medical,
disability, dental or other health insurance provided to Stone as of the
Termination Date, Guideline will continue to pay the employer portion of the
premiums for such coverage through the end of the Covenant Period or, if
earlier, until Stone is no longer eligible to continue such coverage or Stone
receives comparable benefits from another employer. All rights which Stone may
have under Guideline’s group plans are subject to the terms of such plans,
applicable laws and the continuation of such plans for active Guideline
employees.  Stone will not be eligible to participate in, or receive any
payments pursuant to, any bonus plan of Guideline or the Surviving Corporation
for any period following the Termination Date.  For purposes of this Agreement,
“cause” shall be defined as (a) Stone’s conviction in a court of law of any
crime involving money or other property or of a felony; (b) Stone’s failure or
refusal to substantially perform his duties hereunder, other than any such
failure or refusal resulting from his incapacity, or his failure or refusal to
carry out the directives of Guideline’s or the Surviving Corporation’s Chief
Executive Officer, or the willful taking of any action by Stone not directed by
Guideline’s or the Surviving Corporation’s Chief Executive Officer which results
in material damage to Guideline or the Surviving Corporation, or the material
default or breach by Stone of any obligation, representation, warranty, covenant
or agreement made by Stone herein; provided, however, that Guideline or the
Surviving corporation shall have given Stone written notice of any such cause
for termination and Stone shall have failed to cure such cause (if curable)
within fifteen (15) days after the date of such notice.  If the cause for
termination is cured within the fifteen (15) day period, it shall be deemed for
all purposes that cause for termination has not occurred (except that if the
same or a similar event to the one resulting in notice pursuant to this Section
recurs after a cure, the right to cure the second cause of termination, after
notice of such second event shall have been given, shall expire within
twenty-four (24) hours after the time the notice is given).
 

--------------------------------------------------------------------------------


 
2.     Effect of Agreement.  The terms of the Employment Agreement shall govern
Stone’s employment from the date of this Agreement through the date of Closing;
provided, however, that in no event will Stone be entitled to terminate his
employment on the basis of “good reason” (as defined in Section 2.4 of
the Employment Agreement), and any provisions of the Employment Agreement
relating to a Nonrenewal Event will be disregarded; provided, further, that
Stone will be entitled to work not less than one (1) day per week from
home.  Effective as of the date of Closing, and with no further action by any
party, all other agreements between Stone and Guideline or any affiliate of
Guideline relating to Stone’s employment or the terms and conditions thereof,
including the Employment Agreement, shall be terminated and superseded by this
Agreement, and the terms of this Agreement shall govern thereafter.  In the
event the Merger Agreement is terminated, this Agreement shall be deemed
terminated and null and void.


3. Restrictive Covenants. Stone acknowledges that Guideline is in the
information services business and that Stone, as Chief Financial Officer of
Guideline, is familiar in detail with the activities of Guideline and has
participated in formulating such activities; that he is familiar in detail with
the activities and future plans of Guideline; and that his position has given
him a thorough knowledge of Guideline’s customers, suppliers and servicing and
marketing operations. Accordingly, in consideration of the receipt of the
Termination Payment, but subject to the Closing, Stone hereby agrees and
covenants as follows:



 
a.
Noncompetition. For a period commencing on the Closing and for a period ending
on the fifteen (15) month anniversary of the Closing (the “Covenant Period”),
unless otherwise consented to by the Surviving Corporation or infoUSA in
writing, Stone shall not:




 
i.
within any city, town, county, state or country in which Guideline or any of its
affiliates, successors or assigns currently conducts or does business, either
for himself or as an equity owner, director, manager, officer, employee,
independent contractor or representative, directly or indirectly render services
to or solicit business on behalf of any other business or corporation, firm,
partnership, association, trust, group, joint venture, or individual
proprietorship that is engaged in any line of business that is competitive with
any line of business in which Guideline or its affiliates, as of the date of
this Agreement, or their successors or assigns, were engaged (or in which they
intended to engage, as evidenced by some writing (e.g., a plan, corporate
minutes, memoranda or letter, expenditure or other indication of a genuine
interest in the line of business)) on or before the date hereof (a “Competing
Business”); or

 
Page 2

--------------------------------------------------------------------------------


 

 
ii.
acquire a direct or indirect interest or an option to acquire such interest in
any Competing Business (other than an interest of not more than five percent
(5%) of the outstanding stock of any company which is publicly traded on a
national stock exchange or the over-the-counter market).

 

 
b.
Noninterference. During the Covenant Period, unless otherwise consented to by
the Surviving Corporation or infoUSA in writing, Stone shall not:




 
i.
encourage, in any way or for any reason, any supplier or customer of Guideline
or its affiliates, successors or assigns to sever or alter the relationship of
such supplier or customer with Guideline or its affiliates, successors or
assigns;




 
ii.
aid any other person attempting to take suppliers or customers from Guideline or
its affiliates, successors or assigns;




 
iii.
serve or work in any way for any customers of Guideline or its affiliates, or
their successors or assigns, who were such customers as of the Closing or during
the preceding one (1) year period that would be competitive with Guideline;




 
iv.
solicit, employ, retain as a consultant, interfere with or attempt to entice
away from Guideline or its affiliates, successors or assigns any current
employee thereof or any individual who has agreed to be, or has been, employed
or retained by Guideline or an affiliate, or their successors or assigns, within
one (1) year prior to such solicitation, employment, retention, interference or
enticement.




 
c.
Nondisparagement. Stone shall not disparage or defame infoUSA, Guideline, the
Surviving Corporation, or their respective affiliates, successors or assigns, or
any director, officer or employee of any of the foregoing, or otherwise cause
any negative publicity to be disseminated about such entities or persons or
their products or services either orally or in writing. Without limiting the
generality of the foregoing, Stone shall not, without the prior written consent
of infoUSA or the Surviving Corporation, in any manner disclose, divulge or
discuss any Confidential Information, as hereinafter defined; provided, however,
that Stone shall be permitted to disclose the dates of his employment with
Guideline and his position and responsibilities and to disclose any facts that
infoUSA, Guideline, the Surviving Corporation or their respective affiliates,
successors or assigns have previously publicly disclosed. Neither infoUSA, the
Surviving Corporation or any affiliate, successor or assign of the foregoing
shall disparage or defame Stone or otherwise cause any negative publicity to be
disseminated about Stone either orally or in writing.

 
Page 3

--------------------------------------------------------------------------------


 

 
d.
Confidentiality. Stone shall not use, appropriate or disclose to any person,
directly or indirectly, any “Confidential Information” of infoUSA, Guideline,
the Surviving Corporation or their affiliates, successors or assigns during the
Covenant Period. Upon termination of Stone’s employment, Stone shall immediately
return to the Surviving Corporation, in good condition, all Confidential
Information, including all copies of the same, as well as all documents, data
and records of any kind and in any form (including computer records) which
contain any Confidential Information of infoUSA, Guideline or their affiliates,
successors or assigns or which were prepared based on such Confidential
Information. “Confidential Information” means confidential and proprietary
information of the specified entity that includes, but is not limited to,
information about products, services, markets, customers, prospective customers,
personnel, compensation, accounting, financial and technical data, business
plans and operational and marketing strategies. “Confidential Information” shall
not include any information that is (i) generally known to the industry or the
public other than as a result of Stone’s breach of this covenant or any breach
of other confidentiality obligations by third parties; or (ii) required by law
or judicial process to be disclosed; provided that Stone shall give prompt
written notice to infoUSA and Guideline of such requirement, disclose no more
information that is so required, and cooperative with any attempts by infoUSA or
Guideline to obtain a protective order or similar treatment.




 
e.
Intellectual Property. Stone shall not, directly or indirectly, use, appropriate
or interfere with any “Intellectual Property,” as defined below, of Guideline or
its affiliates, successors or assigns or any combination, abbreviation or
derivation thereof, or any applicable logos of such entities. Stone covenants
and agrees that he:




 
i.
has disclosed to Guideline, and that Guideline owns, all right, title and
interest in, all inventions, improvements, technical information, methods,
computer software and other intellectual property (the “Stone Developed
Intellectual Property”) which Stone conceived or developed during the course of
his employment (excluding that which Stone conceived or developed without the
use of time, resources or facilities of Guideline and which does not relate to
the past, present or prospective activities of Guideline);




 
ii.
will, at the request of Guideline or the Surviving Corporation, affix
appropriate legends and copyright notices indicating Guideline’s or the
Surviving Corporation’s ownership of all Stone Developed Intellectual Property
and all underlying documentation; and




 
iii.
will execute such further assignments and other documents as may be reasonably
requested by Guideline or the Surviving Corporation in order to vest, perfect,
maintain or defend Guideline’s or the Surviving Corporation’s right, title and
interest in the Stone Developed Intellectual Property.




 
iv.
“Intellectual Property” means: (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions and
reexaminations thereof; (b) all trademarks, service marks, trade dress, logos,
trade names, corporate names and domain names, together with all abbreviations,
translations, adaptations, derivations and combinations thereof and including
all goodwill associated therewith, and all applications, registrations and
renewals in connection therewith; (c) all copyrightable works, all copyrights
and all applications, registrations and renewals in connection therewith; (d)
all mask works and all applications, registrations and renewals in connection
therewith; (e) all trade secrets and confidential business information
(including ideas, research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals); (f) all computer
software (including data and related documentation); (g) all other proprietary
rights; and (h) all copies and tangible embodiments thereof (in whatever form or
medium).

 
Page 4

--------------------------------------------------------------------------------


 
4. Return of Guideline Property. Upon termination of Stone’s employment, Stone
shall immediately return to Guideline or the Surviving Corporation all Guideline
property including, without limitation, Guideline credit cards, Guideline keys,
and Guideline calling cards.


5. No Admission. The parties agree that neither this Agreement nor any
obligations under this Agreement constitute an admission by infoUSA, Guideline,
the Surviving Corporation or Stone of any violation of any federal, state or
local laws, rules, regulations or ordinances, or of any liability under contract
or tort theories, of any nature whatsoever.


6. Release. Subject to the Closing and payment of all severance payments due
hereunder, and effective as of the Termination Date, Stone, on behalf of himself
and his agents, family members, heirs, successors and assigns, hereby releases
infoUSA, Guideline, the Surviving Corporation, and the affiliates of each of the
foregoing, and their respective shareholders, directors, officers, employees,
and partners (or persons or entities of a comparable status (e.g., members and
partners) or holding comparable positions (e.g., governors and managers)) and
the successors and assigns of each of the foregoing (the “Released Parties”)
from all claims and liabilities of any kind (including attorney’s fees)
(“Claims”) that could have been asserted prior to, or based on facts or
circumstances existing as of, the Termination Date, whether vested or
contingent, known or unknown. Claims include, but are not limit to, any Claim
alleging breach of contract, express or implied, promissory estoppel or any
tort, and Claims under any federal, state statute or local ordinance, or
government regulation or common laws, including, but not limited to, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans With Disabilities Act, the Fair Labor Standards Act, Family and
Medical Leave Act, Employee Retirement Income Security Act, the New York Fair
Employment Practices Act and the New York Wage Payment and Collection Act, all
as amended. Guideline, infoUSA and the Surviving Corporation, and the affiliates
of each of the foregoing, specifically acknowledge and agree that nothing
contained herein shall be deemed to release Guideline, infoUSA, the Subsidiary
and the Surviving Corporation from: (i) the breach of this Agreement; (ii) any
statutory claims for state unemployment insurance, workers compensation and
disability insurance benefits; (iii) legal claims regarding non-bonus or
non-incentive compensation related to payment of wages earned; (iv) and any
legal obligations by either Guideline, infoUSA, the Subsidiary and the Surviving
Corporation to indemnify Stone.


Stone acknowledges that certain states provide that a general release of claims
does not extend to claims that the person/entity executing the release does not
know or suspect to exist in her/its favor at the time of executing the release
that, if known, may have materially affected the decision to enter into the
release. Being aware that such statutory protection may be available, Stone
expressly, voluntarily and knowingly waives any arguable benefit or protection
of any such statute in executing this agreement, whether such benefit or
protection is known or unknown.


Guideline represents and warrants to Stone that, to its knowledge, and infoUSA
represents and warrants to Stone that, to its knowledge and based solely on
information provided to it by Guideline, as of the date of this Agreement, they
are not aware of any claims for actions arising from or related to Stone’s
employment relationship with Guideline.
 
Page 5

--------------------------------------------------------------------------------




7. Review Acknowledgment and Effective Date. By voluntarily executing this
Agreement, Stone confirms and acknowledges that Stone has been advised to
consult with and has consulted with an attorney, that Stone has read and
understands this Agreement, that Stone has signed this Agreement freely and
voluntarily. Stone further acknowledges that Stone has been given up to
twenty-one (21) calendar days to consider signing this Agreement and Stone
agrees that the changes, whether material or immaterial, made through
negotiation with Stone’s legal counsel did not restart the running of the 21-day
period. Stone may sign this Agreement at any time prior to the termination of
the 21-day period. Additionally, Stone will have seven (7) calendar days
following signing of this Agreement to rescind it and to reinstate federal age
discrimination claims that he may have against Guideline. Such rescission must
be in writing and received by infoUSA (attention: Fred Vakili) prior the end of
the rescission period and accompanied by repayment to Guideline of all amounts
that were previously paid to him pursuant to Section 1 of this Agreement, if
any.


8. Remedies.



 
a.
Stone acknowledges that each of infoUSA and the Surviving Corporation have
relied on this Agreement and the covenants of Stone set forth herein in entering
into the Merger Agreement and consummating the Merger, and therefore agrees that
each of infoUSA and the Surviving Corporation are intended beneficiaries of this
Agreement and that either or both of them will be entitled to the benefit of,
and to enforce, the covenants of Stone set forth herein. infoUSA and/or the
Surviving Corporation will have the right to injunctive relief to enforce the
covenants set forth in this Agreement (including without limitation the
restrictive provisions of Section 3) in addition to any other relief to which
infoUSA and/or the Surviving Corporation may be entitled under law or in equity.
Stone further agree that, if Stone violates any of the terms of this Agreement,
including, but not limited to Section 3, or breaches any provision of the
Support Agreement, infoUSA, Guideline and the Surviving Corporation will have no
further obligations hereunder (including the payment obligation set forth in
Section 1, if not yet performed), and infoUSA, Guideline or the Surviving
Corporation will have the right to bring a legal action to recover damages for
the damages resulting from Stone’s violation of this Agreement.




 
b.
In the event of any action arising out of or relating to this Agreement or the
enforcement thereof, the prevailing party will be entitled to recover, in
addition to any damages awarded to such party, all costs and fees incurred in
contemplation of and in connection with such action, including without
limitation attorneys’ fees.



9. General.



 
a.
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York.




 
b.
Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral between the parties. Stone acknowledges that he has not relied on any
representation or statement not set forth in this Agreement by any
representative of the other parties hereto.




 
c.
Amendments and Assignment. Any amendment to, modification of, or supplement to
this Agreement must be in writing and signed by infoUSA, Guideline and Stone.
This Agreement shall not be assignable or delegable by Stone. This Agreement may
be assigned by infoUSA or Guideline to any person or entity which is an
affiliate and shall be assignable to any successor in interest to any part of
the business of infoUSA or Guideline.

 
Page 6

--------------------------------------------------------------------------------


 

 
d.
Severability. If any of the covenants, agreements or restrictions contained in
this Agreement shall be determined by a court of competent jurisdiction to be
invalid or unenforceable, the same shall not affect the remainder of the
covenants, agreements, restrictions, rights or remedies, which shall be given
full effect without regard to the invalid or unenforceable portions, it being
understood and agreed that all such covenants, agreements, restrictions, rights
and remedies shall be deemed separate and severable. Additionally, and without
limiting the foregoing, the parties hereto agree that if, at the time of
enforcement of this Agreement, a court of competent jurisdiction shall hold that
the duration, scope or area of the restrictions stated herein, including but not
limited to any of the restrictive covenants set forth in Section 3 (inclusive),
are unreasonable under the circumstances then existing, the maximum restrictions
reasonable under such circumstances as then exist shall be substituted for the
restrictions stated herein.




 
e.
Counterparts/Electronic Transmission. This Agreement may be executed in one or
more counterparts, any of which may be executed and transmitted by facsimile or
other electronic method, and each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.




 
f.
Further Assurances. The parties agree to promptly execute and deliver to each
other any and all other documents and writings, in form approved by their
respective counsel, that are necessary or appropriate for the full and efficient
implementation of this agreement.




 
g.
Successors. This agreement shall inure to the benefit of and be enforceable by
and binding upon infoUSA, the Subsidiary, Guideline and the Surviving
Corporation, as well as their successors and assigns. This agreement shall inure
to the benefit of and be enforceable by and binding upon Stone and his legal
representatives.



* * * * * *


[Remainder of Page Intentionally Left Blank. Signature Page Follows]
 
Page 7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Separation,
Restrictive Covenants and Release Agreement as of the day and year first above
written.
 

  infoUSA, Inc.      
/s/ Fred Vakili
 
By:
Fred Vakili   
Its:
Chief Administrative Officer        
Guideline, Inc.
   

  /s/ David Walke  
By:
David Walke  
Its:
Chief Executive Officer         
Stone:
       
/s/ Peter Stone
 
Peter Stone

 
Page 8

--------------------------------------------------------------------------------


 